Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Silverwood (US 3,351,450), Settino (US 3,443,922), Villain (US 4,692,180), Ando (JP 2000-239035), Ban (WO 2009/148139), Kim (US 2011/0301014), Kagami (EP 2641881) and Ban (WO 2015/093432).
Although Silverwood teaches a method and apparatus for making float glass having an exit end with a first opening and a second opening; Silverwood does not teach or suggest directing at least one jet towards the conveyance plane.
Although Settino teaches a method and apparatus for making float glass having an exit end with a plurality of barriers; Settino does not teach or suggest directing at least one jet towards the conveyance plane.
Although Villain teaches a method and apparatus for making float glass having an exit end with at least one jet directed towards the conveyance plane located downstream of an opening; Villain does not teach or suggest a first opening and a second opening.
Although Ando teaches a method and apparatus for making float glass having an exit end with a first opening and a second opening and at least one jet directed towards the conveyance plane; Ando teaches that the jet is located between the first opening and second opening.
Although Ban 2009 teaches a method and apparatus for making float glass having an exit end with a first opening and a second opening; Ban does not teach or suggest directing at least one jet towards the conveyance plane.
Although Kim teaches a method and apparatus for making float glass having an exit end with at least one jet directed towards the conveyance plane located downstream of an opening; Kim does not teach or suggest a first opening and a second opening.
Although Kagami teaches a method and apparatus for making float glass having an exit end with a first opening and a second opening; Kagami does not teach or suggest directing at least one jet towards the conveyance plane downstream of the second opening.
Although Ban 2015 teaches a method and apparatus for making float glass having an exit end with a first opening and a second opening; Ban does not teach or suggest directing at least one jet towards the conveyance plane downstream of the second opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741